Citation Nr: 0004246	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for back disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim for psychiatric disability.


REPRESENTATION

Appellant represented by:	Lee Ann Swarm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July to October 
1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  VARO denied service connection for both back and 
psychiatric disability in August 1979.  These decisions are 
final.  Evidence submitted since that decision is both new 
and material to the issues on appeal because it shows the 
presence of low back syndrome related (in part) to an injury 
in 1972 and schizophrenia.

2.  Competent medical evidence showing a back and psychiatric 
disability has been presented.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claims 
to service connection for back and psychiatric disability has 
been presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).

2.  Well grounded claims for service connection for back and 
psychiatric disability have been presented.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

VARO denied service connection for back disability and mental 
disorder in August 1979.  These decisions are final.  We note 
that final rating determinations are not subject to revision 
upon the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999), 38 C.F.R. § 20.1100 (1999).  Under pertinent law 
and regulations, as interpreted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court), the 
Board may reopen and review a claim which has been previously 
denied only if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 
1 Vet.App. 140 (1991).  The credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).
While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, 12 Vet.App. 
1 (1998).  Hodge provides for a reopening standard which 
calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.

A.  Back Disability

VARO considered in its August 1979 decision the appellant's 
service medical records.  These records show that the 
appellant was struck in the back with a foot locker in August 
1972 and sought medical treatment 2 weeks later.  A treatment 
entry dated August 17 shows that the appellant complained of 
pain.  Physical examination revealed a small bump on the 
spine, but no discoloration.  X-rays were negative.  Hot 
soaks were recommended and the appellant was returned to full 
duty.  The appellant returned on August 18 with complaints of 
back pain.  Muscle strain was noted.  Whirlpool treatment was 
prescribed.  On August 19, the appellant was re-examined.  
Range of motion was good.  The impression was muscle strain.  
Balm and warm soaks were prescribed.  On August 20, the 
appellant reported that he could not stand the pain while 
taking a whirlpool bath and that he could not sleep at night 
because of pain that pulls him to the left with cramps.  
Muscle spasm was noted.  Use of A-balm was recommended.  He 
was returned to full duty.  On August 21, the appellant again 
was seen for complaints of back pain.  Paravertebral spasm 
with scoliosis on the left was noted.  Low back strain was 
assessed.  He was hospitalized and treated symptomatically 
for a few days, then he was released to 24-hours no duty and 
24-hour light duty.  The appellant was referred to the 
Neuropsychiatric Unit on August 25 due to complaints of back 
spasm and family problems.

The appellant filed a claim for back disability in June 1979 
relating his problems to the back injury in service.  
Objective evidence showing continuity of symptoms or 
treatment since service discharge was not submitted.

Evidence submitted since VARO's August 1979 decision includes 
private treatment records dated June 1990 to August 1996 from 
the Baxter Medical Clinic, which are negative for back 
complaints and treatment, a private outpatient treatment note 
dated April 1996, showing reference by the appellant to 
taking Soma on occasion for back problems, and duplicate 
service medical records.

The VA also received notes from K. Carpenter, M.D., W. Reid, 
M.D., and R. Faget, M.D., regarding psychiatric treatment, 
and Chilhowee Drug Center prescription labels dated October 
1996 in conjunction with an undated lay statement signed by 
"Servant of God."  Duplicate service medical records 
regarding the in-service back injury, annotated in part, were 
also submitted with a lay statement signed by "Servant of 
God."

A letter dated September 1997 from Dr. Reid was received, 
which reflects that he treated the appellant "since 1979 for 
injuries he sustained to the low back in 1972."  
Subsequently, Dr. Reid's treatment notes dated March 1996 to 
October 1997 were submitted.  An entry dated March 1996 
reflects that the appellant returned for physical therapy for 
low back syndrome "due to a combination of injuries 
sustained to his low back in 1972 and 1995."

Lastly, sworn testimony was submitted in support of the 
appellant's claim to reopen along with several statements 
from the appellant's attorneys.

After reviewing the most recent evidentiary submissions, the 
Board finds that the evidence is both new and material to the 
issue of service connection for back disability.  New 
evidence is that which is not merely cumulative of other 
evidence on the record.  Colvin v. Derwinski, 1 Vet.App. 171, 
174 (1991) citing Williams v. Sullivan, 905 F.2d 214, 216 
(8th Cir. 1990).  Material evidence is that which is relevant 
and probative of the issue at hand.  Colvin, supra., citing 
Chaney v. Schweiker, 659 F.2d 676, 679 (5th Cir. 1981).  The 
most recent evidentiary submissions show that the appellant 
has a current back disability; this back disability was 
related, in part, by Dr. Reid to a back injury sustained in 
1972 (during the appellant's period of service).  
Accordingly, the Board finds that the recent evidentiary 
submissions bear directly and substantially (to use the 
Secretary's wording) on the issue in dispute, which is 
whether or not the appellant has a back disability related to 
his back injury in service, and that this evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.

Therefore, we conclude that new and material evidence has 
been presented to reopen the claim for service connection for 
back disability.  Additionally, the Board finds that the 
claim for service connection for back disability is well 
grounded since competent medical evidence has been presented 
relating the current disability (low back syndrome) to the 
back injury in service.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  However, the Board 
believes that further evidentiary development is necessary 
for reasons addressed in the remand portion of this decision.

B.  Psychiatric Disability

In August 1979, VARO denied the appellant service connection 
for a mental disorder because it found that he had a 
congenital or developmental disorder, which was not a 
condition for which service connection may be had.  VARO 
considered the appellant's service medical records.

Service medical records reflect that the Neuropsychiatric 
Unit saw the appellant in August 1972 complaining of back 
spasms and family problems.  It was noted that, since his 
arrival at basic training on Parris Island, he was depressed 
with symptoms of anorexia, early morning insomnia, and 
frequent shaking spells when upset.  The appellant reported 
that he could not take it when people shouted ("hollered") 
at him and that he felt like he was coming apart.  Pre-
service history of abuse as a child, eventual placement in an 
orphanage, and psychiatric treatment since age 16 for nerves 
was noted, along with difficulty academically and illiteracy.  
The appellant stated that, at age 17, he married at a 30 year 
old woman, who had never divorced a previous husband.  During 
the psychiatric interview, the appellant displayed much 
anxiety, characterized by diaphoresis, palpitations and 
crying spells; he was initially profusely crying and speech 
was circumlocutious and pressured.  He appeared regressed 
with poor intellectual functioning.  With Valium and Mellaril 
treatment, the appellant was noted to gradually rebuild his 
defenses and became cheerful.  The medication were 
discontinued and his intellectual functioning improved.  The 
examiner concluded that the appellant had a character and 
behavioral disorder.  Release from the military was suggested 
because the appellant continued to be illiterate and 
displayed great personal immaturity.  It was noted that 
"this member has no mental or physical condition which would 
warrant a discharge from the military service by reason of 
physical disability.

Evidence submitted since VARO's August 1979 decision includes 
private treatment records dated June 1990 to August 1996 from 
the Baxter Medical Clinic, which are positive for a diagnosis 
of schizophrenia, duplicate service medical records, notes 
from Drs. Carpenter and Faget, regarding psychiatric 
medications, and Chilhowee Drug Center prescription labels 
dated October 1996 with an undated lay statement signed by 
"Servant of God." 

The VA received a private outpatient treatment note dated 
April 1994, which reflects that the appellant saw Dr. Faget 
for psychiatric problems, and included a diagnosis for 
probable paranoid schizophrenia.  It was further noted that 
the appellant had many hospital admissions.

The VA received a medical statement by Dr. Carpenter, dated 
September 1997, which was prepared for the appellant's 
attorney.  This statement reflects that he reviewed the 
records supplied by the appellant and his own records.  The 
physician indicated that there was a significant gap of time 
between 1972 and 1996 when he first saw the appellant for 
which he had no records.  The appellant's dysfunctional 
childhood with psychiatric symptoms from age 16 to 19 was 
noted along with service medical records showing the presence 
of a characterlogical and behavioral disorder rather than 
psychosis.  It was further noted that the appellant was 
treated with an antipsychotic medication, Mellaril, in 
service, but he took no medications at the time of his 
separation.  The appellant reported that he could remember 
very little about the 1970's and he was not sure if any 
treatment records from that era existed.  The physician 
indicated that the appellant carries a diagnosis for paranoid 
schizophrenia for which he took antipsychotic medications.  
The physician opined as follows:

I think it likely that the difficulty he 
had in the service was the earlier stages 
of Paranoid Schizophrenia.  Probably in 
his childhood years, 16 to 19, it did not 
look like Paranoid Schizophrenia.  It 
certainly is possible that these earlier 
disorders were symptoms of what had 
become his current diagnostic picture.  
It certainly is possible that the 
condition for which he was treated in the 
service is the same as the one he has 
today.  He does show pressured [sic] 
speech, anxiety, depressed mood, 
agitation, and regressed intellectual 
functioning as was described in the 
service report of which we have a copy.  
It appears to me that [the appellant's] 
condition is more severe today than it 
was in 1972.

Lastly, sworn testimony was submitted in support of the 
appellant's claim to reopen along with several statements 
from the appellant's attorneys, wherein it was argued that 
the appellant's psychiatric condition was a pre-existing 
disorder aggravated by service.

After reviewing the most recent evidentiary submissions, the 
Board finds that the evidence is both new and material to the 
issue of service connection for psychiatric disability.  New 
evidence is that which is not merely cumulative of other 
evidence on the record.  Colvin supra. at 174.  Material 
evidence is that which is relevant and probative of the issue 
at hand.  Colvin, supra.  The most recent evidentiary 
submissions show that the appellant has an acquired 
psychiatric disability, diagnosed as schizophrenia.  We note 
that an acquired psychiatric disability was not shown in 
August 1979.  Accordingly, the Board finds that the recent 
evidentiary submissions bear directly and substantially on 
the issue in dispute, which is whether or not the appellant 
has a psychiatric disability, and that this evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.

Therefore, we conclude that new and material evidence has 
been presented to reopen the claim for service connection for 
psychiatric disability.  The issue of entitlement to service 
connection for psychiatric disability, schizophrenia, is 
addressed in the following section of this decision.

II.  Claims for Service Connection

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  To 
establish service connection, the veteran carries the burden 
of "submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded".  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
A well grounded claim is one that is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  For a claim to be well grounded, there must be (1) 
competent medical evidence of a current disability; (2) lay 
or medical evidence, as appropriate, of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306(a) (1999).  In deciding a 
claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must determine 
whether there has been any measured worsening of the 
disability during service and then whether this constitutes 
an increase in disability. See Browder v. Brown, 5 Vet.App. 
268, 271 (1993); Hensley v. Brown, 5 Vet.App. 155, 163 
(1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet.App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet.App. 
292, 296-97 (1991).

Under 38 U.S.C.A. § 1111 (West 1991 & Supp. 1999), a veteran 
is afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service.  That presumption can be 
rebutted by clear and unmistakable evidence that such a 
disability existed prior to service and was not aggravated by 
service.  See 38 U.S.C.A. § 1111 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.304(b) (1999); Monroe v. Brown, 4 Vet.App. 513, 
515 (1993); Green v. Derwinski, 1 Vet.App. 320, 322 (1991).  
The Board finds, however, that in this case the appellant's 
entrance examination report dated in July 1972 shows no 
complaint, treatment or finding related to psychiatric 
disability , including schizophrenia.  As such, the 
presumption of soundness applies to this case.  We note that 
there is no diagnosis of record for any acquired psychiatric 
disability prior to or during the appellant's brief period of 
service.  Although the appellant and his representative point 
out that the appellant had a dysfunctional childhood and 
psychiatric treatment between age 16 and 19, competent 
evidence of a diagnosis for psychiatric disability, such as, 
schizophrenia, is not shown.  Accordingly, the question of 
whether schizophrenia was aggravated in service is not 
appropriate.

In view of the above discussion, the question is then whether 
the appellant's has a well grounded claim for psychiatric 
disability under the Caluza principles.  As indicated above, 
service medical records show that the appellant underwent 
neuropsychiatric examination in service.  It was noted that, 
since his arrival at basic training, he was depressed with 
symptoms of anorexia, early morning insomnia, and frequent 
shaking spells when upset and that the appellant displayed 
much anxiety during psychiatric interview, characterized by 
diaphoresis, palpitations and crying spells.  Profuse crying 
and circumlocutious and pressured speech were shown 
initially.  The examiner concluded that the appellant had a 
character and behavioral disorder, and release from the 
military was suggested because the appellant continued to be 
illiterate and displayed great personal immaturity.  At that 
time, it was noted that "this member has no mental or 
physical condition which would warrant a discharge from the 
military service by reason of physical disability."

Service medical records show that the appellant was placed on 
Valium and Mellaril (an antipsychotic) and his symptoms 
improved.  He was taking no medications at discharge.

A note from Dr. Faget dated December 1995 reflects that the 
appellant was a client from May 1990 to May 1994, and that he 
prescribed psychiatric medications that included Thorazine 
and Valium.  Statements from Dr. Carpenter reflect that he 
first began treating the appellant in 1996 for schizophrenia 
and that Dr. Faget treated him as early as 1990 for 
schizophrenia.  The earliest documented evidence of 
schizophrenia was on a private outpatient treatment record 
dated April 1996, wherein treatment by Dr. Faget was noted 
along with a diagnosis for probable paranoid schizophrenia.

Dr. Carpenter's statements to the effect that the appellant's 
earlier symptoms in childhood and service possibly evolved 
into the current disorder, schizophrenia, and that it was 
possible that the condition treated in service was the same 
as the current disorder, are sufficient to well ground this 
claim.  See Caluza supra. at  506; see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  As this claim is well grounded, the Board believes 
remand is necessary for the reasons set forth in the remand 
portion of this decision.


ORDER

To the extent of the findings that new and material evidence 
has been submitted to reopen the claim for service connection 
for back disability, the appeal is resolved in the 
appellant's favor.

To the extent of the findings that new and material evidence 
has been submitted to reopen the claim for service connection 
for psychiatric disability, the appeal is resolved in the 
appellant's favor.

To the extent of the findings that a well grounded claim has 
been submitted for service connection for back disability, 
the appeal is resolved in the appellant's favor.

To the extent of the findings that a well grounded claim has 
been submitted for service connection for psychiatric 
disability, the appeal is resolved in the appellant's favor.


REMAND

Sworn testimony from the appellant reflects that he receives 
Social Security Administration (SSA) disability.  VARO should 
request from SSA any records pertaining to a grant of 
disability benefits, and consider any records obtained when 
readjudicating the instant claims.  See Littke v. Derwinski, 
1 Vet.App. 90 (1990) and Murincsak v. Derwinski, 2 Vet.App. 
363 (1992).

We note that decisions of the Board must be based on all of 
the evidence available.  Gilbert v. Derwinski, 1 Vet.App. 78 
(1990).  The duty to assist includes the duty to request 
information which may be pertinent to the claim.  See Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  As such, the appellant 
should be asked to provide a list with names and addresses of 
all medical care providers who have treated him for his 
claimed back and psychiatric disability since service 
discharge.  Specifically, the Board observes that the 
treatment records of Drs. Reid, Carpenter, and Faget should 
be obtained.

This case is REMANDED to VARO for the following action:

1.  VARO should obtain from SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for back and psychiatric 
problems since service discharge.  After 
securing the necessary authorization, 
where necessary, VARO should obtain all 
records of any treatment reported by the 
appellant that are not already in the 
claims folder and, in particular, those 
records from Drs. Reid, Carpenter, and 
Faget.

3.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 



